Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed May 21, 2021, with respect to claims 1-5, 7-14, 16-18 and 20 have been fully considered and are persuasive.  The U.S.C. 103 rejection of claims 1-5, 7-14, 16-18 and 20 has been withdrawn. 


Allowable Subject Matter
Claims 1-5, 7-14, 16-18 and 20 are allowed, and renumbered claims 1-17, respectively.
The following is an examiner’s statement of reasons for allowance:
Consider claims 1, 16 and 20, the most relevant prior art of record, Schentrup et al. (US 2012/0221666 A1), fails to specifically show, disclose, or suggest a second device of the plurality of devices is designated as the device that controls how and/or when one or more additional devices of the plurality of devices are connected to the network in response to determining that a parent has logged in to the second device with their credentials; the designation of the first device is changed to the master device in response to determining that a parent has logged in to the first device with their credentials.
computer program product}, comprising: establishing a network; connecting a plurality of devices to the network (the master device 105 and the slave devices 110 can communicate through a centrally-coordinated manner; this type of management or coordination can be conducted over a WLAN, a LAN, a wide area network (WAN) or any other suitable network [paragraph 29]), the plurality of devices including a device that controls how and/or when one or more additional devices of the plurality of devices are connected to the network (the master device 105 can be configured to control access to at least one feature of the slave device(s) 110 [paragraph 34]); limiting access to the network to a predetermined period of time for one or more of the plurality of devices, where the device that controls how and/or when one or more additional devices are connected to the network is exempt from the limiting (A parent may wish to limit a child's use of a gaming device to one hour per day. The parent can enter the restrictive information into the master device 105, which can signal the slave device 110 [paragraph 50]); receiving a designation that a user of one of the plurality of devices is of a predetermined type (The parent may designate or identify one of these devices as a master device and the others as slave devices [paragraph 35]); and applying one or more permissions to the device, based on the designation (a master device 105 can be identified out of a plurality of electronic devices, and at step 310, one or more slave devices 110 can be identified out of the plurality of electronic devices. In one arrangement, the master device 105 can be configured to control access to at least one feature of the slave device(s) [paragraph 34]); wherein: a first device of the plurality of devices is designated as a device that has limited access within the network in response to receiving a designation that the first 
Schentrup et al., however, lack the claimed features of a second device of the plurality of devices is designated as the device that controls how and/or when one or more additional devices of the plurality of devices are connected to the network in response to determining that a parent has logged in to the second device with their credentials; the designation of the first device is changed to the master device in response to determining that a parent has logged in to the first device with their credentials, therefore these limitations, in conjunction with the other limitations recited in claims 1, 16 and 20, are novel and unobvious over Schentrup et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641